EXHIBIT 10.2
 


 
SERIES B PERFERRED TERMINATION, CONSULTING AGREEMENT MODIFICATION AND SETTLEMENT
AGREEMENT
 


This Series B Preferred Termination, Consulting Agreement Modification and
Settlement Agreement (this “Agreement”) is made as of this 26th  day of October,
2015, by and between Signal Point Holdings  Corp., a company duly organized
under the laws of the State of Delaware (“SPHC”) and RoomLinx Inc. (“RMLX”), a
company duly organized under the laws of Nevada (collectively “Company”), having
a principal place of business Continental Plaza 433 Hackensack Avenue,
Hackensack, NJ  07601, and Robert DePalo, having an office at One Beech Tree
Lane, Brookville, NY 11545 (the "Shareholder"). This Agreement refers to Company
and Shareholder individually as a “Party,” and to both entities collectively as
the “Parties.”
 
WHEREAS, Shareholder and SPHC are parties to that certain Series B Preferred
Stock (“Stock”) to which Shareholder is the sole owner;


WHEREAS, RMLX was obligated to adopt the Stock pursuant to an agreement dated
March 23, 2015 but has not done so as of the date of this Agreement;


WHEREAS, Shareholder and the Company are Parties to a consulting agreement,
dated January 9, 2014 (“Consulting Agreement”), whereby Shareholder provides
financial, business and other advice to the Company;


WHEREAS, the Company suspended payment and consulting services under the
Consulting Agreement and accrued for payments on its books;


WHEREAS, the Company acknowledges that it owes payments in arrears since May
2015 and through its term under the Consulting Agreement;


WHEREAS, Shareholder and Company agree that that payments accrued by the Company
under the Consulting Agreement are due and owing;


WHEREAS, Shareholder and the Company have agreed to accrue the payments owed in
arrears and the future payments owed under the Consulting Agreement until the
earlier of i) a written agreement executed by Shareholder and Company, or ii)
the Closing of $8 Million in Debt or Equity by the Company.
 
WHEREAS, the Parties desire to terminate the Series B Preferred and settle any
claims associated with the Dividends and the Consulting Agreement;


WHEREAS, the Parties desire to amicably resolve the disputes identified in this
Agreement on the terms described below, without any admission of liability or
fault on the part of either Party;


NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth below, the Parties hereby agree as follows:


AGREEMENT


1.  
Settlement.  In exchange for the mutual releases detailed in Section 2 below,
the Parties agree:

 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

 
 

 
a.     Consulting Agreement Monthly Payments to Shareholder.  The Company agrees
that the Consulting Agreement is a binding contract and lawful debt between the
Company and Shareholder as per its terms.     Commencing October 19, 2015, until
the expiration of the Consulting Agreement, Company shall owe Shareholder the
monthly sum of $17,500.00 (the “Monthly Payment”).  Shareholder and Company
agree to accrue Shareholder’s Monthly Payment obligations until the earlier of
either (1) the Parties mutually agree otherwise in writing or (2) the Company
closes on a funding event of at least $8,000,000.00 (“Funding Event”).  Upon the
occurrence of either of the foregoing events, the Company shall resume making
Monthly Payments and it will pay all accrued and outstanding Monthly Payments
within ten (10) business days of such Funding Event and thereafter make Monthly
Payments via wire transfer to Shareholder’s designated account the monthly sum
of $17,500.00.
 
a.     Termination of Series B Preferred Stock.  The Parties hereby agree that
the Series B Preferred will be cancelled immediately.  Upon cancellation,
Roomlinx, Inc. (the Public Entity or its Successor) shall immediately modify its
Corporate Charter and Certificate of Designation to reflect the following:  (i)
Roomlinx, Inc. will not facilitate a Reverse Stock Split without a vote of
approval from at least 51% of the common stock holders; (ii) for a period of two
(2) years the Company will not issue any class of stock with super majority
voting rights; and, (iii) Shareholder will have the right to appoint one (1)
Board Member to the Company’s Board of Directors, provided, however, such Board
Member shall not be a relative of Mr. DePalo by marriage or otherwise and shall
be independent of Mr. DePalo. The Parties hereby agree that the Stock is hereby
terminated in its entirety.  Shareholder shall surrender any certificates
associated with the stock or certify their destruction in document acceptable to
the Company.  Shareholder shall take whatever actions are necessary and execute
any documents necessary to effectuate the termination of the Stock. As of the
date of this Agreement all obligations of the Company under the Stock are null
and void.
 
b.     Payment of Attorney’s Fees. Within ten (10) business days of the
execution of this Agreement, the Company shall pay immediately by wire transfer
to Shareholder’s attorney, Peter R. Ginsberg Law, LLC, attorney’s fees in the
amount of, $25,000.00 which represents legal fees related to the Consulting
Agreement breaches and breaches to Brookville and Veritas.


2.  
Mutual Releases and Indemnification.



a.    
Past and Present Claims.  In exchange for the mutual obligations set forth in
Section 1 above, the Parties agree:



 
     i.
Company, on its own behalf and on behalf of its past, present, and future
shareholders, members, principals, directors, officers, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns (“Company Releasing Parties”) hereby releases Elliot Lutzker,
Davidoff Hutcher and Citron LLP, Shareholder (i.e., Robert DePalo), Rosemarie
DePalo, employees, agents, representatives, attorneys, successor, heirs,
executors, and assigns (“Shareholder Released Parties”) from any and all legal,
equitable, or other statutory and common law claims by and between Company
Releasing Parties, on the one hand, and Shareholder Released Parties, on the
other, whether known or unknown, suspected or unsuspected, existing at any time
up to the Effective Date, that in any way arise out of or relate to the Stock or
payment of any dividends thereunder or the Consulting Agreement.  

 
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
 

 
 
ii.
Shareholder, on its employees, agents, representatives, attorneys, successors,
heirs, executors, and assigns (“Shareholder Releasing Parties”), hereby releases
Company and Roomlinx, Inc., and their respective past, present, and future
shareholders, members, principals, directors, officers, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns, Andrew Bressman, Aaron Dobrinsky, Chris Broderick, Anna Setola and
Steve Vella (“Company Released Parties”) from any and all legal, equitable, or
other statutory and common law claims by and between Shareholder Releasing
Parties, on the one hand, and Company Released Parties and, on the other,
whether known or unknown, suspected or unsuspected, existing at any time up to
the Effective Date, that in any way arise out of or relate to the Stock or
payments of dividends thereunder, including any obligation to adopt the Stock on
the part of Roomlinx, Inc.



 
b.
Future Claims.  The Parties acknowledge that this Agreement does not release any
prospective claims by and between the Parties arising from the Consulting
Agreement or this Agreement.

 
3.  
Notices.

 
 
a.
Notices.  The Company hereby designates Aaron Dobrinsky to act on behalf of the
Company with respect to any correspondence and/or notices between the Company
and the Shareholder.  All notices or other communications to be given or that
may be given by either Party to the other shall be deemed to have been duly
given when made in writing and delivered in person; delivery by a nationally
recognized overnight courier service; sent by United States mail, postage
prepaid, certified, return receipt requested; or sent via facsimile with
confirmation of receipt with a copy to follow through the United States mail as
required above, in each case addressed as follows:



If to Company:
Attention:  Aaron Dobrinsky
 
Signal Point Communications
 
433 Hackensack Ave, 6th Floor
 
Hackensack, New Jersey 07601
   
With a copy to:
Attention:  Legal Department
 
Signal Point Communications
 
433 Hackensack Ave, 6th Floor
 
Hackensack, New Jersey 07601
   
If to Shareholder:
Attention:  Robert A. DePalo
 
One Beech Tree Lane
 
Brookville, NY 11545
     
With a copy to:   Peter R. Ginsberg, Esq.
 
Peter R. Ginsberg Law, LLC
 
80 Pine Street, 33rd Floor
 
New York, NY 10005

 
 
 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 
 

 
 
b.
Timing of Delivery.  All such notices or communications shall be deemed given as
follows:  (i) if personally delivered, delivered by a nationally recognized
overnight courier service, or sent via facsimile with confirmation of receipt
with a copy to follow by United States mail, on the date so delivered; or (ii)
if mailed by United States mail, postage prepaid, certified, return receipt
requested, five (5) calendar days after the date so mailed or on the date the
return receipt is signed, whichever is earlier.  The address to which notices or
communications may be given to either Party may be changed by written notice
given by one Party to the other pursuant to this Section.



4.  
Dispute Resolution.

 


a.  
Pursuit of Legal and Equitable Remedies.  If a dispute under this Agreement or
the Consulting Agreement cannot be resolved between the Parties within thirty
(30) days’, a Party may seek all available legal and equitable remedies.  This
Agreement shall be governed by the laws of the State of New York, without regard
to any conflict of law provisions.  Jurisdiction and venue for any such claims
shall lie exclusively with state or federal courts with jurisdiction in New
York, New York.



b.  
Waiver Of Jury Trial.  The Shareholder and Company agree that neither of them
nor any assignee or successor shall (a) seek a jury trial in any lawsuit,
proceeding, counterclaim or any other action based upon, or arising out of, this
agreement, any related instruments, any collateral or the dealings or the
relationship between them, or (b) seek to consolidate any such action with any
other action in which a jury trial cannot be or has not been waived.  The
provisions of this paragraph have been fully discussed by the Shareholder and
the Company and these provisions shall be subject to no exceptions.  Neither the
Shareholder nor the Company has agreed with or represented to the other that the
provisions of this paragraph will not be fully enforced in all instances.



c.  
Waiver Of Defenses. The Company waives all past and future defenses with
relation to the Consulting Agreement and non payment of the same.



5.  
Events of Default.  The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Agreement after the expiration of
ten (10) business days’ notice:



a.  
Company fails to pay any Monthly Payment within ten (10) days of becoming due
and payable, plus any notice and cure period; or



b.  
Any covenant, agreement or condition in this Agreement is not fully and timely
performed, observed or kept, subject to any applicable grace or cure period.



6.  
Remedies.  Upon the occurrence of an Event of Default, Shareholder may at any
time thereafter exercise any one or more of the following rights, powers and
remedies:



a.  
Shareholder may accelerate the principal amount due and owing to Shareholder
under this Agreement and the Consulting Agreement and declare such unpaid
principal balance plus accrued but unpaid interest at once due and payable, and
upon such declaration the same shall at once be due and payable; and

 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
 

 
b.  
Enforce the provisions of this Agreement and/or the Consulting Agreement by
legal proceedings for the specific performance of any covenant or agreement
contained herein or therein or for the enforcement of any other appropriate
legal or equitable remedy, and the prevailing Party may recover damages caused
by any breach by the other Party of the provisions of this Agreement or the
Consulting Agreement, including court costs, reasonable out-of-pocket attorney’s
fees and other reasonable out-of-pocket costs and expenses incurred in the
enforcement of the obligations of the Company under this Agreement.



7.  
Inspection.   The Company agrees to meet with the Shareholder / Consultant  no
less than one day a week and shall permit the Shareholder and/or its designees
to discuss the affairs, finances and accounts of the Company with its officers,
representatives and its accountants upon prior written notice of not less than
five (5) business days (except upon the occurrence of an Event of Default), to
examine and make copies of and take abstracts from the books and records of the
Company.  If any of the Company's properties, books or records is in the
possession of a third party, the Company shall promptly upon Shareholder’s
request, but no later than five (5) business days following each such request,
authorize that third party to permit the Shareholder or its agents to have
access to perform inspections or audits and to respond to the Shareholder's
requests for information concerning such properties, books and records.



8.  
Material Non-Public Information. Shareholder hereby acknowledges that some of
the information disclosed pursuant to the terms of this Agreement may be deemed
material non-public information in accordance with the requirements of the
Securities and Exchange Commission (the “SEC”).  Shareholder acknowledges that
they shall be liable for any violations of the SEC Insider Trading laws and
shall indemnify the Company, Roomlinx, Inc. and the Corporate Guarantor and its
principal officers to the fullest extent permitted by law for any claims, losses
or damages arising from such violations.  The obligation to indemnify hereunder
shall survive the termination of this Agreement.



9.  
Voluntary Agreement.  This Agreement is given voluntarily and without any duress
or undue influence on the part of any person, firm, or corporation.



10.  
Compromise.  This Agreement compromises and settles claims that are denied and
contested. Nothing in this Agreement shall be construed to be an admission by
any Party to this Agreement. Each of the Parties denies any liability in
connection with any claim and intends hereby solely to avoid litigation. This
Agreement shall not be used in any way as evidence against any Party, except for
the enforcement of this Agreement.



11.  
Successors and Assigns.  The Parties make this Agreement for the benefit of
themselves and their past, present, and future agents, representatives,
shareholders, principals, attorneys, affiliates, parent corporations,
subsidiaries, officers, directors, employees, predecessors, successors, heirs,
executors, or assigns.



12.  
Waivers.  No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, or power provided therein or by law or in equity.



13.  
Severability.  If for any reason any provision of this Agreement is determined
to be invalid or unenforceable, then this Agreement will be deemed amended to
the extent necessary to render the otherwise unenforceable provision, and the
rest of the Agreement, valid and enforceable.  If a Court declines to amend this
Agreement as provided herein, the remaining provisions of this Agreement
nevertheless shall be construed, performed, and enforced as if the invalidated
or unenforceable provision had not been included in the text of the Agreement.

 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
 

 
14.  
Authority.  Each Party hereby warrants and represents that it has the authority
to enter into this Agreement and is the sole and lawful owner of all rights,
title, and interest in and to all matters that each such Party released pursuant
to Section 2, and that it has not previously assigned or transferred, or
purported to assign or transfer, any of the released matters, in whole or in
part, to any other person or entity.



15.  
Signatures.  The Parties hereby manifest their assent to the terms of this
Agreement by their signatures below. The undersigned represent that they are
authorized to execute this Agreement on behalf of the Party on whose behalf they
sign. Each of the Parties represents that it has read this Agreement, has had an
opportunity to consult with counsel, and signs this Agreement voluntarily on its
own behalf.



16.  
Entire Agreement.  This Agreement (with all Exhibits attached hereto) contains
the entire agreement between the Parties hereto, and supersedes any prior
agreement, promise, or understanding related hereto.  No representations,
inducements, promises, or agreements, oral or written, between the Parties not
embodied herein, shall be of any force or effect.

 


17.  
Amendment of Agreement.  This Agreement may be amended, modified, or waived only
by a written instrument signed by the Parties hereto.

 


18.  
Headings.  The headings used in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Agreement nor the intent of any provision thereof.

 


19.  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Executed counterparts may be exchanged by facsimile
transmission or in .pdf format via electronic mail to counsel for the Parties.

 
IN WITNESS THEREOF, the Parties affix their signatures hereto:
 
COMPANY:
 
ROOMLINX, INC., AND SIGNAL SHARE HOLDINGS CORP.
             
BY: /s/  Aaron
Dobrinsky                                                            
 
              AARON DOBRINSKY, CEO
     
SHAREHOLDER
CONSULTANT
           
/s/  Robert P.
DePalo                                                                     
/s/  Robert P. DePalo                                                           
      Robert P. DePalo
       Robert P. DePalo



 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 





 
 
EXHIBIT A


CONSULTING AGREEMENT



































 
- 7 -

--------------------------------------------------------------------------------

 
